— Appeals from judgments of the Court of Claims, entered in the office of the clerk of that court on September 28, 1938, dismissing the claims upon the merits. On July 4, 1936, appellants were riding as passengers in an automobile proceeding northerly along the two-strip concrete State highway from Ireland Corners to New Paltz in Ulster county. As the ear reached the north side of a bridge a bump was felt by one of the passengers, the right wheels ran off the right side of the concrete pavement and then across the pavement to the left side and struck some posts marking the end of a culvert. There was proof from which it could have been found that the easterly slab of concrete to the north of the bridge was depressed at the center seam with a difference in elevation between the easterly and westerly lanes of concrete varying, according to the different witnesses, from three-fourths of an inch to four inches and that there was a slight wave in the road just north of the bridge on the easterly side. There was also some separation of the two lanes of pavement at the center strip and some difference in elevation between the shoulder and the easterly edge of the concrete. However, there was no proof to show why the automobile ran off of the pavement or that any of these conditions was causally related to the accident. Judgments unanimously affirmed, without costs. Present — Hill, P. J., Bliss, Heffernan, Sehenck and Foster, JJ.